Citation Nr: 0947213	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-39 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Navy from August 
1972 to August 1976 and in the Army from February 2003 to 
June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the Veteran's service 
connection claim for PTSD, among other claims.

The Veteran indicated in his July 2005 notice of disagreement 
that he objected to the June 2005 rating decision's denial of 
his service connection claim for PTSD and his initial 
disability rating for coronary artery disease.  He indicated 
in his December 2006 substantive appeal that he wished to 
appeal the denial of his service connection claim for PTSD.  
Only the instant claim is therefore before the Board for its 
consideration.


FINDINGS OF FACT

1.  The Veteran did not serve in combat.

2.  No credible independent evidence has been submitted that 
corroborates the Veteran's reported non-combat stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The Veteran was provided with VCAA notice in an April 2005 
letter.  This letter notified the Veteran of what evidence 
was required to substantiate his service connection claim for 
PTSD.  This letter also informed him of what evidence VA 
would obtain, what evidence he was expected to provide, and 
of what assistance the VA could provide the Veteran in 
obtaining evidence from other agencies.  Finally, this letter 
notified him to submit any relevant medical records in his 
possession.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has substantiated his status as a veteran.  Pre-
adjudication notice regarding the second and third elements 
of proper Dingess notice had been provided in the April 2005 
letter.  Notice regarding the remaining elements of proper 
Dingess notice was not provided until an April 2008 letter, 
after the initial adjudication of his claim.  


VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini, supra.  The Veteran has 
suffered no prejudice by his lack of pre-adjudication notice 
with regard to these elements as his service connection claim 
for PTSD is being denied and no rating or effective date is 
therefore being assigned.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
portions of his service personnel records and VA treatment 
records have been obtained.  Three requests for the Veteran's 
treatment records have been forwarded to the Vet Center, a 
facility at which he reported receiving treatment for PTSD, 
without a response.  

VA has communicated with the Veteran in an attempt to verify 
his purported stressors.  A May 2007 letter requested that he 
furnish the dates on which the stressful event occurred, 
within a two month window, to allow for a search of the U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
verify the reported event.  The Veteran responded in a 
September 2007 letter generally stating that he was subjected 
to daily mortar attacks and enemy fire from April 2003 to 
March 2004 and that he saw wounded soldiers in late August 
2003.  His claims regarding being subjected to enemy fire 
have been determined to not be credible and what events he 
may have witnessed while being treated at a medical facility 
cannot be verified by the JSRCC.

A VA psychiatric examination was performed in May 2005 and 
resulted in a PTSD diagnosis related to his traumatic 
military experience.  The Board has determined, however, that 
the Veteran did not engage in combat and that credible 
independent evidence of his purported stressors has not been 
provided.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with the consideration of the 
instant claim.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as psychosis are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service. This presumption applies to veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required.  Instead, 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Board must make a specific finding as to whether or not 
the Veteran actually engaged in combat.  Zarycki v. Brown, 6 
Vet. App. 91 (1993).

In a precedent opinion, dated October 18, 1999, the VA 
General Counsel addressed the issue of determinations as to 
whether a Veteran engaged in combat with the enemy for the 
purposes of 38 U.S.C.A. § 1154(b).  In pertinent part, this 
opinion noted that the determination of whether or not a 
Veteran engaged in combat with the enemy is not governed by 
the specific evidentiary standards and procedures of 38 
U.S.C.A. § 1154(b), which apply only after combat service has 
been established. The opinion held that the ordinary meaning 
of the phrase "engaged in combat with the enemy" requires 
that a Veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  Nothing in the language or history of 
that statute suggested a more definite definition.  The issue 
of whether any particular set of circumstances constitutes 
engagement in combat with the enemy must be resolved on a 
case-by-case basis.  Satisfactory proof that a Veteran 
engaged in combat with the enemy depends on the facts of each 
case, requires evaluation of all pertinent evidence, and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOPGCPREC 12-99 (October 18, 1999).

The Court has held that receiving enemy fire can constitute 
participation in combat. Sizemore v. Principi, 18 Vet. App. 
264 (2004). 

A determination that a Veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a Veteran engaged in combat may include the 
Veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony 
alone, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed in-
service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).


PTSD Service Connection Claim

The Veteran's Navy August 1972 entrance examination and July 
1975 discharge examination were negative for any relevant 
abnormalities.  His remaining service treatment records for 
this period of service were negative for any symptoms, 
complaints or treatment for a psychiatric condition.

A February 2003 Annual Medical Certificate noted no 
abnormalities and found the Veteran fully fit for duty. 

An April 2004 Post-Deployment Health Assessment (PDHA) 
completed by the Veteran indicated that he had been deployed 
to Iraq and that he did not have any concerns about his 
health.  He denied seeing anyone wounded, killed or dead 
during the deployment, that he engaged in direct combat 
during the deployment, that he felt that he was in great 
danger of being killed during the deployment or that he had 
closely inspected or entered any destroyed military vehicles 
during the deployment.  Nightmares, avoidance, 
hypervigilance, numbness and depression were denied.  The 
examiner indicated that a mental health referral was not 
necessary.

A second PDHA was completed by the Veteran later in April 
2004.   He continued to deny that he saw anyone wounded, 
killed or dead during the deployment, that he engaged in 
direct combat during the deployment, or that he had closely 
inspected or entered any destroyed military vehicles during 
the deployment.  He did indicate that he felt that he was in 
great danger of being killed during his deployment.  
Nightmares, avoidance, hypervigilance, numbness and 
depression were denied.  He further denied suffering from any 
injury or illness while on active duty for which he did not 
seek medical care in an accompanying Report of Medical 
Assessment.  The examiner indicated that a mental health 
referral was not necessary.  His remaining Army active duty 
treatment records were negative for any complaints, symptoms 
or treatment for a psychiatric condition.

The Veteran's military occupational speciality (MOS) was 
listed as a combat engineer on his DD-214.

An October 2004 VA treatment note reflected the Veteran's 
complaints of neck pain.  The treatment provider noted that 
he presented as anxious and teary.  He reported waking up 
"punching the bed", feared that he will hurt his wife if 
she touched him, and that he was unable to understand "why 
nothing happened to him in Iraq and now he has all of these 
medical problems."  Suicidal ideations were denied.  A 
mental health referral was made.

An October 2004 VA psychological treatment note reflected the 
Veteran's complaints of survivor guilt.  He reported that he 
could not stop thinking about the soldiers currently serving 
in Iraq, that he desired to be there with them, and that he 
had not been able to sleep since he returned from Iraq in 
June.  He indicated that his unit never fired their weapons 
while he was stationed in Iraq but that his former unit was 
now in much greater danger.  While all members of his unit 
returned from Iraq, however, members of other units did not.  
On one occasion he punched the headboard of his bed, scaring 
his wife.  Suicidal or homicidal ideations or intent were 
denied.  He reported working with the Vet Center on securing 
service connection for PTSD and that his current work 
schedule prevented his participation in group therapy. 

The Veteran reported that his unit had come under fire 
several times while stationed in Iraq in a January 2005 VA 
treatment note.  He reported that some people who were in his 
unit were killed.  His energy had been good and his mood had 
improved.  Continued sleep difficulties were reported, 
although these difficulties could be attributed to his 
working various shifts and changing sleep patterns.  The 
examiner noted that the Veteran was very reserved, appeared 
overwhelmed by his current situation and that there was no 
evidence of psychosis.  An impression of significant PTSD due 
to the war in Iraq was made.

A May 2005 VA psychiatric examination reflected the Veteran's 
reports of recurring nightmares, anxiety, depression, major 
sleep problems, extreme anxiety, intense inner rage and 
social isolation.  He reported currently working as a truck 
driver on the nightshift for a local city.  While stationed 
in Iraq, he worked as a truck driver transporting supplies 
from Kuwait to the 101st Division in Iraq.  He reported 
coming under fire on several occasions, that "many" of the 
soldiers in his unit were killed, and that he was frequently 
startled.  He stated that he "would open a truck door and a 
body would fall out," that he saw lots of dead bodies, that 
he was mortared every night, and that he was shot at "every 
day" but not permitted to fire back unless he saw the exact 
person to shoot at.  He reported feeling "bad" for the 
young kids that were killed.  Continue sleep difficulties 
were reported.  Suicidal or homicidal ideations without 
intent were reported and he was fearful that he would strike 
out if touched by someone.  Continued participation in 
therapy or the use of medication was denied.

The May 2005 examiner noted that the Veteran was fully 
oriented, that his speech and memory function were within 
normal limits, that his effect was restricted and that his 
motor activity was agitated.  There was no evidence of any 
major thought disturbances.  The examiner noted that the 
Veteran's major coping mechanisms to having his life 
threatened in Iraq were numbness and avoidance.  He avoided 
activities that reminded him of the war but at the same time 
wished to return to Iraq.  Following this examination, a 
diagnosis of PTSD with depressive features was made.

The Veteran reported in a May 2005 VA social work note that 
on one occasion while serving in Iraq, he opened a truck and 
a dead Iraqi who was covered in blood fell out.  Continued 
nightmares, flashbacks and feelings of anger and agitation 
were reported.  Active suicidal ideations or intent were 
denied.  He reported sleeping an hour or two a day.  The 
examiner noted that the Veteran expressed continued 
survivor's guilt and that he appeared to be suffering from 
PTSD related to his service in Iraq based on the information 
provided during the examination.

Continued sleep difficulties were reported in a June 2005 VA 
social work note.  The Veteran stated that he was unable to 
trust the civilians while serving in Iraqi as they would be 
work for the troops during the day and launch mortar attacks 
against them at night.

A November 2006 statement from the Veteran's treating VA 
psychiatrist stated that the Veteran suffered from "severe 
and persistent combat related" PTSD.  He experienced events 
that involved actual or threatened death or serious injury or 
a threat to the physical integrity of himself or others while 
serving in Iraq as he reported exposure to frequent mortar 
attacks and the daily threat of convoy attacks.  He reported 
experiencing panic attacks on occasions when he was ordered 
to hide from attacks.  He persistently re-experienced these 
events through recurrent and intrusive thoughts triggered by 
hearing loud noises or coming into contact with individuals 
who resembled Iraqis.  Nightmares, sleep disturbances, 
irritability, outbursts of anger, hyper-vigilance and an 
exaggerated startle response were all reported.  A diagnosis 
of PTSD was made on the basis of a personal interview.  The 
psychiatrist noted that the Veteran's combat participation 
was evidenced by his award of a Bronze Star.

In an undated statement, the Veteran reported that he came 
under fire on several occasions while serving in Iraq.  He 
recalled one occasion when he opened a truck door and an 
Iraqi body fell out.  He saw bodies of dead Iraqis daily and 
he was exposed to mortar attacks and loud explosions daily.

The Veteran reported in a September 2007 statement that he 
was subjected to daily mortar attacks and small arms fire 
while stationed in Ballard from approximately April 2003 to 
March 2004.  In late August 2003, he fell while inspecting a 
truck and was transported to a medical services area to 
receive treatment for a back injury.  He witnessed many 
bloody body parts and blood from injured soldiers dripping 
onto the floor while receiving treatment.

The Veteran suffers from a current disability as he has been 
diagnosed with PTSD on several occasions, including by the 
May 2005 VA examiner and by his treating VA psychiatrist.  
His treating VA psychiatrist linked his PTSD diagnosis with 
his recent service in Iraq in a November 2006 letter.

In order for the Veteran's PTSD to be considered service-
connected, there must be credible evidence of his claimed 
stressors or credible independent evidence that the Veteran 
engaged in combat and thus needs no supporting evidence for 
his purported stressors.  See 38 C.F.R. § 3.304(f); Doran v. 
Brown, supra; Dizoglio v. Brown, supra.

The service department records are negative for such combat 
indicators as a Purple Heart medal or a Combat Infantryman 
Badge.  He denied engaging in combat or firing his weapon in 
both of his April 2004 PDHA forms.  Although the Veteran was 
awarded a Bronze Star as a result of his service in Iraq, he 
was not awarded the "V" device signifying valorous combat 
service.  His MOS of combat engineer and his reported duty of 
driving supply trucks are insufficient to establish combat 
service, as the Army's description of this MOS states that 
this position provides combat engineering support to combat 
forces.  Therefore, the Board determines that the Veteran did 
not engage in combat and that credible independent evidence 
of his reported stressors is required to support his service 
connection claim for PTSD.

No such evidence has been presented.  The Veteran has not 
submitted any independent evidence, including lay or 
"buddy" statements, which corroborate any of his purported 
stressors.   The Veteran's report of feeling that he was 
great danger of being killed during his deployment as 
indicated in the second April 2004 PDHA or his September 2007 
report of seeing combat wounded soldiers while being treated 
for a back injury are simply too vague to substantiate his 
purported stressors.   The November 2006 opinion attributing 
the Veteran's PTSD to his purported combat service in Iraq is 
insufficient as a matter of law to verify his reported 
stressors.  Cohen v. Brown, supra.

Moreover, his reports of being exposed to enemy fire and 
mortar attacks on a daily basis are not credible in light of 
denial that he engaged in direct combat in both of the April 
2004 PDHAs and his October 2004 report that he never fired 
his weapon in Iraq.  His recent reports of witnessing an 
Iraqi body fall out of a truck he was inspecting is not 
credible as he denied seeing anyone wounded, killed or dead 
during his deployment or that he closely inspected or entered 
any destroyed military vehicles in both of his April 2004 
PDHAs.  His recent reports that several unnamed members of 
his unit died while serving in Iraq are also not credible as 
he indicated in an October 2004 treatment note that all 
members of his unit returned from Iraq. 

The evidentiary record is negative for evidence of psychosis 
within one year of separation from service which would 
warrant a grant of service connection on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Based on the lack of a showing that the Veteran participated 
in combat, and of credible supporting evidence of the claimed 
stressors, the preponderance of the evidence is against the 
grant of service connection for PTSD.  The claim must 
therefore be denied.  38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


